DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 15 &16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0122663) in view of Ishibashi (US 7,088,050).

With regard to claim 1, Huang teaches an insertion and plugging protection device for a device (paragraph 0011), comprising: at least one first interface assembly (111) arranged on a first substrate (11); at least one second interface assembly (131) arranged on at least one second substrate (13); at least one connector (12, 121 & 122), a first end (121) of each connector being adapted to a corresponding first interface assembly (111), and a second end (122) of the connector being adapted to a corresponding second interface assembly (131); a protection circuit (111d&e, 121d&e113 & 114) forming a protection loop through the at least one 
Huang does not teach that the device is a display device.  
Ishibashi, in Figures 1 & 2, teaches a cable connector for a device to supply a signal as well as power between the device and a power source.  Ishibashi further teaches that the device is a display (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huang with Ishibashi, by using the device of Huang to protect a display device, for the purpose of preventing a display from experiencing arcing faults when the connector is improperly connected.   

With regard to claims 2, 3, 11, 15 & 16, Huang in view of Ishibashi discloses the device of claim 1, and further discloses that the protection circuit comprises at least one protection sub-circuit each comprising a first protection section (111b & 111e) arranged at the corresponding first interface assembly (111), a second protection section (121b & 121e) arranged at the corresponding connector, and a third protection section (pin which is coupled to ground and 121e at 131) arranged at the corresponding second interface assembly (131), wherein the first protection section is adapted to the second protection section and electrically connected to the second protection section, and the second protection section is adapted to the third protection (re claim 2), wherein the at least one protection sub-circuit is connected in series to each other, one end of the at least one protection sub-circuits connected in series to each other is connected to a second preset power source voltage signal line (ground), and the other end of the at least one protection sub-circuits connected in series to each other is connected to the power source control circuit (Vcc via R1) (re claim 3), wherein one end of the at least one protection sub-circuit is connected to at least one preset power source (ground), and the other end of the at least one protection sub-circuit is connected to at least one input end of the power source control circuit (113) (re claim 11), wherein the connector is a Flexible Flat Cable (Ishibashi, Abstract) (re claim 15), and a display device comprising the insertion and plugging protection device according to claim 1 (Ishibashi, Abstract) (re claim 16).

Allowable Subject Matter
Claims 4-10 & 12-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with a first lead pair, one end of one lead of the first lead pair is connected to a second preset power source voltage signal line or a first protection section of a previous protection sub-circuit, and one end of the other lead of the first lead pair is connected to a first protection section of a next protection sub-circuit or the power source control circuit; the second protection section comprises a second lead pair, one end of one lead of the second lead pair is connected to the other end of the one lead of the first lead pair, and one end of the other lead of the second lead pair is connected to the other end of the other lead of the first lead pair; and the third protection 

Claims 5-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 4 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the power source control circuit comprising: a fourth resistor, one end of the fourth transistor is connected to the second preset power source voltage signal line; a fifth resistor, one end of the fifth transistor is connected to the other end of the fourth resistor, and the other end of the fifth transistor is grounded; and a switching transistor, a control end of the switching transistor is connected to the other end of the at least one protection sub-circuit connected in series to each other, a first end of the switching transistor is connected to the one end of the fifth resistor and the other end of the fourth resistor, and a second end of the switching transistor is connected to an Enable end of the power source module.

Claims 12-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 11 which 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauck (US 4,968,929), Koyanagi (US 7,525,281), Mullins (US 8,891,216), Mullins (US 9,166,345), Ueda (US 2011/0081154) and Joo (US 2017/0273202) all teach connectors with protection loops to prevent arcing when the cables are not properly connected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Scott Bauer/Primary Examiner, Art Unit 2839